Name: 89/184/EEC: Commission Decision of 2 March 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  agricultural policy
 Date Published: 1989-03-09

 Avis juridique important|31989D018489/184/EEC: Commission Decision of 2 March 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) Official Journal L 065 , 09/03/1989 P. 0027 - 0028*****COMMISSION DECISION of 2 March 1989 on improving the efficiency of agricultural structures in Spain pursuant to Council Regulation (EEC) No 797/85 (Only the Spanish text is authentic) (89/184/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1137/88 (2), and in particular Article 25 (3) thereof, Having regard to Commission Regulation (EEC) No 1272/88 of 29 April 1988 laying down detailed rules for applying the set-aside incentive scheme for arable land (3), Whereas the Spanish Government forwarded the following provisions pursuant to Article 24 (4) of Regulation (EEC) No 797/85: - Royal Decree No 1435/1988 of 25 November 1988 governing the set-aside incentive scheme for arable land; - Ministerial Order of 5 December 1988 concerning the rules for the application of the set-aside incentive scheme for arable land; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community are satisfied in the light of the compatibility of the abovementioned provisions with the aforementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures are properly related; Whereas vetches for fodder and green manure production are the only species of vicia which are authorized where land set aside is used; Whereas this Decision does not relate to the Commission's authorization as regards the areas to be exempted from the scheme for the set-aside of arable land; Whereas the abovementioned provisions satisfy the conditions and the objectives of Title 0l of Regulation (EEC) No 797/85; whereas they are in accordance with Regulation (EEC) No 1272/88; Whereas, however, in view of the newness of the set-aside scheme, the Commission reserves the right to re-examine the provisions forwarded, particularly as regards the amont of the aid, on the basis of a report on their application to be submitted by Spain pursuant to Article 29 of Regulation (EEC) No 797/85 and to Article 16 (2) of Regulation (EEC) No 1272/88; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structure and Rural Development, HAS ADOPTED THIS DECISION: Article 1 1. The provisions relating to the set-aside of arable land contained in Royal Decree No 1435/1988 of 25 November 1988 (and the Ministerial Order of 5 December 1988) forwarded by the Spanish Government pursuant to Article 24 (4) of Regulation (EEC) No 797/85, satisfy the conditions for a Community financial contribution to the common measure provided for in Title 0l of the said Regulation, subject to the following conditions: (a) the financial contribution from the Community shall not cover the additional aid in the case of afforestation; (b) the Annex to Royal Decree No 1435/1988 concerning the areas to be exempted from the scheme for the set-aside of arable land is not the subject of this Decision; 2. Up to 31 December 1989 the Commission reserves the right to revise this Decision with effect from that date. Article 2 (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 108, 29. 4. 1988, p. 1. (3) OJ No L 121, 11. 5. 1988, p. 36.